Citation Nr: 9922178	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  95-32 356	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for interstitial lung 
disease.

4.  Entitlement to service connection for a low back disorder 
with degenerative changes.

5.  Entitlement to service connection for degenerative 
changes of the cervical spine and shoulders.

6.  Entitlement to service connection for sterility.

7.  Entitlement to service connection for pain in the 
testicles.

8.  Entitlement to service connection for a pilonidal cyst.

9.  Entitlement to service connection for depression.

10.  Entitlement to service connection for a disability 
manifested by poor circulation of the legs.

11.  Entitlement to service connection for disability 
resulting from exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from August 1956 to August 1960.  He has been service 
connected for warts of the right hand and residuals of 
fracture, right 5th metacarpal, each evaluated as 
noncompensable.  

The matters on appeal come before the Board from rating 
decisions by the RO in Winston-Salem, North Carolina.  The 
issues of entitlement to service connection for a hernia and 
hemorrhoids were also in appellate status; however, they have 
been withdrawn from appellate status by the veteran.  

The veteran presented testimony concerning his appeals before 
a hearing officer in December 1996 and before a member of the 
Board in Washington, D.C., in July 1997.  Following the July 
1997 hearing, the case was remanded by the Board for 
additional development of the evidence in August 1997.  The 
veteran most recently testified at a hearing before the 
undersigned in February 1999.  The case is now before the 
Board for further appellate review.  


FINDINGS OF FACT

1.  The claim for service connection for diabetes mellitus is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  

2. The claim for service connection for hypertension is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

3. The claim for service connection for interstitial lung 
disease is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  

4. The claim for service connection for low back disorder 
with degenerative changes is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

5.  The claim for service connection for degenerative changes 
of the cervical spine and shoulders is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

6. The claim for service connection for sterility is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

7. The claim for service connection for pain in the testicles 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  

8. The claim for service connection for pilonidal cyst is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

9. The claim for service connection for depression is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

10. The claim for service connection for disability 
manifested by poor circulation of the legs is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

11. The claim for service connection for disability resulting 
from exposure to ionizing radiation is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSIONS OF LAW

1.  The claim for service connection for diabetes mellitus is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  

3.  The claim for service connection for interstitial lung 
disease is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4. The claim for service connection for low back disorder 
with degenerative changes is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

5. The claim for service connection for degenerative changes 
of the cervical spine and shoulders is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

6.  The claim for service connection for sterility is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  

7.  The claim for service connection for pain in the 
testicles is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

8.  The claim for service connection for is pilonidal cyst 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

9.  The claim for service connection for depression is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  

10.  The claim for service connection for disability 
manifested by poor circulation of the legs is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  

11.  The claim for service connection for disability 
resulting from exposure to ionizing radiation is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  Service medical records from 1956 to 
1960 are negative as to the presence of any of the claimed 
disabilities.  

The veteran filed his initial claim for service connection in 
January 1994.  Accompanying his application was a medical 
statement as to the veteran's current disabilities from his 
private physician, Dr. P.  The veteran's application showed 
that Dr. P. has been treating him since 1990.  

Post service medical records show that the veteran underwent 
excision of a pilonidal cyst in August 1961, but that the 
other disabilities for which service connection is sought 
were not shown until 1979 or later.  

Service records are negative as to any indication that the 
veteran was involved in any experimental drug program or that 
he was exposed to any significant radiation during service.  
While the pertinent record (DD Form 1141) shows the veteran 
was furnished a dosimeter for a brief period, there is no 
indication of any radiation exposure shown on the form or 
elsewhere in the record.  The only positive evidence in this 
regard is the veteran's unsupported statements and testimony 
that he was exposed to radiation during service.  

In letters, dated in November 1997 and February 1998, Dr. P. 
opines that some of the veteran's current disabilities could 
be related to service radiation exposure and he provided 
citations to the medical literature to support his view.  
However, as set out in his letters, his opinion is based of 
the underlying assumption that the veteran was, in fact, 
exposed to radiation during service.  

An August 1998 letter from the Director Compensation and 
Pension Service, noted that the veteran's DD Form 1141 of 
record showed that the veteran had had no verified radiation 
exposure and that his review under 38 C.F.R. § 3.311(b) was 
therefore not appropriate.  

Criteria.  Service connection may be established for 
disability resulting from injury or disease incurred in 
service or for a preexisting injury or disease that was 
aggravated by service.  38 U.S.C.A. §§ 1110.  

Service connection may be also be granted for diabetes 
mellitus, hypertension, and arthritic changes, if such 
disease is manifested to a compensable degree within one year 
after the veteran is separated from service.  38 C.F.R. §§ 
3.307, 3.309.  

Establishment of service connection for a disease or injury 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service or some other 
manifestation of disability in service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992).  

Regulations also provide that service connection may be 
granted for any disease or disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or disability was 
incurred in service.  38 C.F.R. 3.303(d) (1997).

Analysis.  In considering the veteran's claims for service 
connection, the threshold question to be answered is whether 
the veteran's claims are well grounded; that is, whether they 
are plausible, meritorious on their own, or otherwise capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If a claim is not well grounded, then the appeal 
fails; and there is no further duty to assist in developing 
the facts pertinent to the claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a).  

Here, service medical records fail to show the presence of 
any of the claimed disabilities during service.  Service 
discharge examination in July 1960 was also negative as to 
any complaint of, treatment for or showing of any of the 
disabilities currently claimed by the veteran.  

The veteran filed his initial claim for service connection in 
1994.  The veteran reported treatment for some of the 
conditions beginning shortly after service discharge, but 
none of these private medical records were available.  The RO 
attempted to obtain all available medical records, but the 
earliest records obtained are dated in 1961 about one year 
after service discharge.  Those records show that the veteran 
underwent excision of a pilonidal cyst in August 1961, but 
such was not shown in service and there is no showing that it 
was in any way related to service.  Further, the other 
disabilities for which service connection is sought were not 
demonstrated until 1979 or later, many years after service 
discharge. 

In the present case, there was no showing of the presence of 
any of the claimed disorders during service or at the time of 
service separation.  There is no competent medical evidence 
to relate any of the claimed disabilities to service on a 
direct or presumptive basis.  The Board further notes that 
the available post-service medical records contain no mention 
of any relationship between those disabilities and the 
veteran's period of service which ended in 1960.  Thus, there 
is a lack of any competent medical evidence relating the 
claimed conditions to service on any basis.  

A well-grounded claim for service connection requires 
competent evidence of current disability, of incurrence or 
aggravation of disease or injury in service in the form of 
lay or medical evidence, and of a nexus between the in- 
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Here, there is no medical 
evidence to establish the presence of the claimed disorders 
during service and there is no evidence of the presence of 
the claimed disorders until many years after service 
discharge.  

In support of his claims, the veteran argues that he injured 
his back in service, was given experimental drugs in service 
and was also exposed to radiation.  He attributes all of his 
claimed disabilities to these three service incidents.  The 
veteran has testified at three hearings on appeal as to his 
belief in this regard.  

Attempts to document these three service events have been 
unsuccessful.  There is no indication in the service medical 
records of any fall in service or any residuals resulting 
from such fall.  There is also no indication in the record of 
the veteran's involvement in any experimental drug program 
during service.  There is also no competent medical evidence 
suggesting that any of the veteran's currently claimed 
disabilities are or could be related to such experimental 
drugs.  While the Board has considered the veteran's 
contentions and testimony as to the foregoing, as a 
layperson, he is not competent to render medical opinions as 
to the etiology of his current disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The claimed disabilities 
were not present in service and there is no competent medical 
evidence providing a nexus between any of the claimed 
disabilities and any service fall, experimental drug program 
or any other incident of service.  

With respect to the veteran's argument concerning radiation 
exposure, the Board notes that there is again no competent 
evidence of record to support the veteran's claim.  While Dr. 
P. has indicated that some of the veteran's disabilities 
could be related to radiation exposure during service, it is 
not shown that the veteran was, in fact, exposed to 
radiation.  Thus, a necessary premise for Dr. P.'s opinion, 
actual radiation exposure, is not shown in this case.  The 
doctor has based his opinion on the veteran's history of 
radiation exposure and not on any verified radiation exposure 
in service.  Since the opinion is based on a faulty premise, 
it is insufficient to establish a medical nexus between any 
currently existing disability and alleged radiation exposure.  
As noted above, there is also no other basis on which service 
connection for the claimed disabilities can be established 
for VA purposes.  

While the Board has considered the veteran's testimony and 
the supporting statements and documents furnished in support 
of his claim, these are medically insufficient to establish 
the presence of chronic medical disorders during service or 
provide a medical nexus between the currently claimed 
disorders and the veteran's period of service which ended so 
many years ago.  

To establish service connection in the absence of a showing 
of the conditions in service, a nexus between any current 
disorder and service would have to be demonstrated. The 
veteran has offered no competent (medical) evidence to 
support his claim; and as a layman, he is not competent to 
render a medical opinion as to such relationship.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). The same is true of the 
other statements and materials furnished by the veteran in 
support of his claim. This lay evidence, alone or in 
combination with the veteran's testimony, is insufficient to 
establish a medical nexus between the currently claimed 
disorders and his service ending in 1960.  

In reaching the determination that the foregoing claims are 
not well grounded, the Board has considered the possible 
absence of records as claimed by the veteran, as well as the 
unavailability of early post service treatment records 
reported by the veteran.  However, the Board must base its 
decision on the available evidence and in this case, the 
veteran's statements with supporting documentation are 
insufficient to establish the presence of chronic disorders 
of service origin for which service connection can be 
granted.  Accordingly, these claims are not well grounded.  

Although the Board considered and denied the appellant's 
claims on a basis different from that of the RO, which denied 
the claims on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
In light of the appellant's failure to meet the initial 
burden of the adjudication process, the Board concludes that 
he has not been prejudiced by the decision herein.  Meyer v. 
Brown, 9 Vet.App. 425, 432 (1996).

In reaching its decision, the Board notes that the United 
States Court of Veterans Appeals (Court) has held that there 
is some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103(a) 
depending on the particular facts founds in each case. 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The facts and circumstances of 
this case are such that no further action is warranted.  


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for diabetes mellitus, 
hypertension, interstitial lung disease, low back disorder 
with degenerative changes, degenerative changes of the 
cervical spine and shoulders, sterility, pain in the 
testicles, pilonidal cyst, depression, disability manifested 
by poor circulation of the legs and disability resulting from 
exposure to ionizing radiation, the claims are denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

